DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Election/Restrictions
Claims 14-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 09/02/2022


Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (see Disclosure, Paragraph 0017, lines 1-4).  See MPEP § 608.02(g).
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The disclosure is objected to because of the following informalities:
Paragraph 0013, line 5-6, recitation of “different pressure” would be clearer if rewritten as --different pressures--.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Law US 3,470,406, in view of Dincer et al. US 8,272,353, as an evidentiary reference. 

With respect to Claim 1, Law discloses a multi-pump apparatus 16 of a work vehicle, comprising: a main housing 17/20/19 (all portions are connected at the top, see Figure 1) having a first housing portion 20 and a second housing portion 19 coupled to the first housing portion (via top of 16, see Figure 1); a motor shaft 18 positioned through the first housing portion 20 (20 and 19 are similar units, Column 3, lines 2-4); a water pump (“solution pump”, Column 2, lines 37-39) coupled to the first housing portion 20 and operable to pump coolant (solution) and driven by the motor shaft 18 (see Figure 1); and a refrigerant pump (“refrigerant pump”, Column 2, lines 37-38) coupled to (via top of 16, see Figure 1) the second housing portion 19 and operable to pump refrigerant and driven by the motor shaft 18 (see Figure 1, Column 3, lines 2-4).  Although Law discloses most of the limitations of the claim, including a multi-pump apparatus 16, Law is silent on the multi-pump apparatus of a work vehicle.  However, as evidenced by Dincer et al. it was old and well known to use a multi-pump apparatus 38/a2a in a work vehicle (Column 3, lines 1-2).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used multi-pump apparatus disclosed by Law in a work vehicle, because as evidenced by Dincer et al., it was old and well known in the art to do so. 
Further, with respect to the limitations directed toward the intended use of the apparatus, i.e. in “a work vehicle”, the portion of the claim following the preamble is a self-contained description of the structure, not depending for completeness upon the introductory clause, i.e. “of a work vehicle”.  Kropa v. Robie, 88 USPQ 478 (CCPA 1951). 

With respect to Claim 3, as it depends from Claim 1, Law discloses the water pump (“solution pump”, Column 2, lines 37-39) includes a water pump impeller 31 driven (via 24/26) by the motor shaft 18.

With respect to Claim 4, as it depends from Claim 3, Law discloses the first housing portion 20 includes an upper (left side of Figure 1, portrait view) compartment (compartment inside 33) and a lower (right side of Figure 1, portrait view) compartment 32 under (as seen in Figure 1) the upper compartment (compartment inside 33), and the upper compartment (compartment inside 33) is operable to receive (Column 2, lines 69 to Column 3, line 2, fluid from the inlet fills the compartment inside 33) the coolant (solution, Column 2, lines 37-39) from a water pump inlet (opening to right side of 31 in Figure 1) to increase a fluid pressure (“propelling fluid”, Column 2, line 69).
Further, it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

With respect to Claim 6, as it depends from Claim 4, Law discloses the water pump impeller 31 is positioned within the lower compartment 32 and rotates with (via 24/26) the motor shaft 18 to discharge (see black flow arrows in Figure 1) the coolant (solution, Column 2, lines 37-39).

With respect to Claim 7, as it depends from Claim 6, Law discloses the water pump impeller 31 is submerged (see Figure 1, 31 is below 11/14) in the coolant (solution, Column 2, lines 37-39).

With respect to Claim 8, as it depends from Claim 3, Law discloses a magnetic coupling 24/26 (see Figure 1, Column 3, lines 2-4) operable to transfer a portion of a power from the motor shaft 18 to the refrigerant pump (“refrigerant pump”, Column 2, lines 37-38, e.g.19).

With respect to Claim 9, as it depends from Claim 8, Law discloses the magnetic coupling 24/26 (see Figure 1, Column 3, lines 2-4) includes a driving element 24/23/25 coupled (see Figure 1) to the motor shaft 18 and a driven element 26/27/28 coupled to the refrigerant pump (“refrigerant pump”, Column 2, lines 37-38, e.g.19), and the driven element rotates with the driving element (“synchronous rotation of drive and driven magnets 24, 26”, Column 3, lines 48-50).

With respect to Claim 12, as it depends from Claim 4, Law discloses a baffle 30 (“a device (such as a plate, wall, or screen) to deflect, check, or regulate flow or passage”, merriam-webster.com) positioned between the upper compartment (compartment inside 33) and the lower compartment 32 so as to control (bearing 30 slows the flow down, see Figure 1) a communication (Column 2, lines 69 to Column 3, line 2, fluid from the inlet fills the compartment inside 33) of the coolant (solution, Column 2, lines 37-39) between the upper compartment (compartment inside 33) and the lower compartment 32.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Law, in view of Dincer et al. (both mentioned previously), in further view of Muizelaar et al. US Pub. 2014/0050602.

With respect to Claim 2, as it depends from Claim 1, although Law discloses most of the limitations of the claim, including a first housing portion 20 and a second housing portion 19 and a motor shaft 18, both Law and Dincer et al. are silent on the first housing portion and the second housing portion are arranged in a vertical orientation and the motor shaft rotates about an axis parallel to the vertical orientation.  Muizelaar et al. disclosing a multi-pump apparatus (2, see title) specifically teach a first housing portion 10 and the second housing portion 100 are arranged in a vertical orientation (see Figure 2) and a motor shaft 130 rotates (Paragraph 0025, lines 16-18) about an axis (centerline 130) parallel to the vertical orientation (see Figure 2).  It was old and well known in the art the orientation of a pumping unit facilitated the installation of the unit, e.g. matching the associated piping.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used vertical arrangement disclosed by Muizelaar et al., in the pump disclosed by Law, to have advantageously facilitated installation.
Further, it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Law, in view of Dincer et al. (both mentioned previously), in further view of Mathis US 6,533,540.

With respect to Claim 13, as it depends from Claim 4, although Law discloses most of the limitations of the claim, including an upper compartment (compartment inside 33), both Law and Dincer et al. are silent on a pressure cap coupled to the upper compartment.  Mathis disclosing a pump assembly 10 (see Figure 1), specifically teach a pressure cap 56 coupled to an upper compartment 40.  Mathis teaches the cap advantageously enabled adding fluid to the compartment (Column 3, lines 56-59).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used pressure cap coupled to the upper compartment as taught by Mathis, in the pump disclosed by Law, to have advantageously enabled adding fluid to the compartment.


Claims 1-3 and 8 are rejected, in the alternative, under 35 U.S.C. 103 as being unpatentable over Muizelaar et al. US Pub. 2014/0050602, in view of Law (mentioned previously).

With respect to Claim 1, Muizelaar et al. disclose a multi-pump apparatus 2 of a work vehicle (“automotive vehicle”, Paragraph 0002, line 3), comprising: a main housing 4/12 having a first housing portion 10 and a second housing portion 100 coupled to the first housing portion 10 (see Figure 2); a motor shaft 130/133 (see Figure 2) positioned through (top of 133 is inside 12, see Figure 2, portrait view) the first housing portion 10; a water pump (Paragraph 0023, line 3) coupled to the first housing portion 10 and operable to pump coolant (water, Paragraph 0003, lines 3) and driven by (via 33/34) the motor shaft 130/133; and an oil pump (Paragraph 0023, line 6) coupled to the second housing portion 100 and operable to pump oil and driven by the motor shaft 130/133.  Although Muizelaar et al. disclose most of the limitations of the claim including a multi-pump apparatus 2, Muizelaar et al. is silent on a refrigerant pump.  Law disclosing a multi-pump apparatus 16 specifically teach a refrigerant pump 19 (“refrigerant pump”, Column 2, lines 37-38).  Law teaches the refrigerant pump advantageously supplied cooling to a load (Column 2, lines 49-52).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used the refrigerant pump taught by Law, in the multi-pump apparatus disclosed by Muizelaar et al., to have advantageously supplied cooling to a load.

With respect to Claim 2, as it depends from Claim 1, Muizelaar et al. disclose the first housing portion 10 and the second housing portion 100 are arranged in a vertical orientation (see Figure 2) and the motor shaft 130/133 rotates about an axis (centerline of 130) parallel to the vertical orientation (up and down, see Figure 2).

With respect to Claim 3, as it depends from Claim 1, Muizelaar et al. disclose the water pump (Paragraph 0023, line 3) includes a water pump impeller 22 driven (via 33/34) by the motor shaft 130/133.

With respect to Claim 8, as it depends from Claim 3, although Muizelaar et al. disclose most of the limitations of the claim, including a magnetic coupling 30/36 operable to transfer a portion of a power (Paragraph 0027, lines 5-7) from the motor shaft 130/133 to an oil pump (Paragraph 0023, line 6); Muizelaar et al. is silent on a refrigerant pump.  Law disclosing a multi-pump apparatus 16 specifically teach a refrigerant pump 19 (“refrigerant pump”, Column 2, lines 37-38).  Law teaches the refrigerant pump advantageously supplied cooling to a load (Column 2, lines 49-52).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used refrigerant pump taught by Law, in the multi-pump apparatus disclosed by Muizelaar et al. to have advantageously supplied cooling to a load.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over
Katoh US Pub. 2014/0318749, in view of Muizelaar et al. US Pub. 2016/0281712, (hereafter, Muizelaar’712).

With respect to Claim 20, although Katoh discloses most of the limitations of the claim, including a cooling system (see Figure 4) for a work vehicle (Paragraph 0043, lines 1-4), comprising: a pressure reducer 19 (Paragraph 0096, lines 1-4) receiving the refrigerant from the refrigerant pump 11 and operable to reduce the pressure (“decompressing”) of the refrigerant so as to decrease the temperature thereof (Paragraph 0096, lines 1-8), a primary heat exchanger 70 having a first unit 16 and a second unit 43, wherein the first unit 16 is operable to receive the refrigerant (via 20/1812/15a, see Figure 4) from the pressure reducer 19; a condenser 20 positioned downstream of the first unit 16 of the primary heat exchanger 70 and operable to cool the refrigerant into liquid form (see liquid in 18); and a vehicle component (MG) receiving the coolant from the water pump 41 to discharge heat; wherein the second unit 43 of the primary heat exchanger 70 is positioned downstream of the vehicle component (MG) and is operable to absorb heat (Paragraph 0092, lines 7-8) from the vehicle component (MG) and to discharge heat to the first unit 16 (see Figure 4) of the primary heat exchanger 70; Katoh is silent on a multi-pump apparatus, including: a main housing having a first housing portion and a second housing portion coupled to the first housing portion; a motor shaft positioned through the first housing portion; a water pump coupled to the first housing portion and operable to pump coolant and driven by the motor shaft; and a refrigerant pump coupled to the second housing portion and operable to pump refrigerant and driven by the motor shaft.  Muizelaar’712, disclosing a tandem pump (see Figure 3, Paragraph 0039, lines 1-7, the two pump “can be any type of pump for moving a fluid”) comprising a multi-pump apparatus 10’, including: a main housing 12 having a first housing portion 20’ and a second housing portion 14 coupled (see Figure 3) to the first housing portion 12; a motor shaft 26/58 positioned through the first housing portion 20’; a water pump (Paragraph 0024, lines 3) coupled to the first housing portion 20’ and operable to pump coolant and driven by the motor shaft 26/58; and a refrigerant pump 34 (“coolant”, Paragraph 0017, lines 14-17) coupled to the second housing portion 14 and operable to pump refrigerant (“coolant”, Paragraph 0017, lines 14-17) and driven by the motor shaft 26/58.  Muizelaar’712 teaches the multi-pump apparatus advantageously replaced two pumps for one pump unit reducing the number of components (Paragraph 0004, line 4 and Paragraph 0017, lines 23-24).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used multi-pump apparatus taught by Muizelaar’712, in the cooling system disclosed by Katoh, to have advantageously replaced two pumps for one pump unit reducing the number of components.
This simple combination is only replacing the separate water pump and refrigeration pump disclosed by Katoh with the single pump unit taught by Muizelaar’712.  After the combination the multi-pump unit will have a water pump and refrigeration pump.


Allowable Subject Matter
Claims 5 and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to Claim 5, the prior art of record does not disclose or make obvious a multi-pump apparatus of a work vehicle, comprising: a main housing having a first housing portion and a second housing portion coupled to the first housing portion; a motor shaft positioned through the first housing portion; a water pump coupled to the first housing portion and operable to pump coolant and driven by the motor shaft; and a refrigerant pump coupled to the second housing portion and operable to pump refrigerant and driven by the motor shaft; wherein the water pump includes a water pump impeller driven by the motor shaft; wherein the first housing portion includes an upper compartment and a lower compartment under the upper compartment, and the upper compartment is operable to receive the coolant from a water pump inlet to increase a fluid pressure; but more specifically,
the upper compartment and a surface of the coolant defines a space within the upper compartment, when the motor shaft rotates, a temperature of the first housing portion increases and an air pressure of the space increases.

With respect to Claim 10, the prior art of record does not disclose or make obvious a multi-pump apparatus of a work vehicle, comprising: a main housing having a first housing portion and a second housing portion coupled to the first housing portion; a motor shaft positioned through the first housing portion; a water pump coupled to the first housing portion and operable to pump coolant and driven by the motor shaft; and a refrigerant pump coupled to the second housing portion and operable to pump refrigerant and driven by the motor shaft; wherein the water pump includes a water pump impeller driven by the motor shaft; and a magnetic coupling operable to transfer a portion of a power from the motor shaft to the refrigerant pump; wherein the magnetic coupling includes a driving element coupled to the motor shaft and a driven element coupled to the refrigerant pump, and the driven element rotates with the driving element, but more specifically,
the driving element is positioned at least partially within the first housing portion and the driven element is positioned at least partially within the second housing portion.

With respect to Claim 11, the prior art of record does not disclose or make obvious a multi-pump apparatus of a work vehicle, comprising: a main housing having a first housing portion and a second housing portion coupled to the first housing portion; a motor shaft positioned through the first housing portion; a water pump coupled to the first housing portion and operable to pump coolant and driven by the motor shaft; and a refrigerant pump coupled to the second housing portion and operable to pump refrigerant and driven by the motor shaft; wherein the water pump includes a water pump impeller driven by the motor shaft; and a magnetic coupling operable to transfer a portion of a power from the motor shaft to the refrigerant pump; wherein the magnetic coupling includes a driving element coupled to the motor shaft and a driven element coupled to the refrigerant pump, and the driven element rotates with the driving element, but more specifically,
the first housing portion includes a magnet compartment below the water pump impeller and the driving element is positioned within the magnet compartment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ji US Pub. 2005/0103286 teaches a tandem pump.
Jordan et al. US Pub. 2009/0022607 teach a twin refrigerant pump.
Mizoguchi et al. US 10,138,842 teach an engine cooling system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P. SOLAK whose telephone number is (571)272-8341.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba who can be reached at 469 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Timothy P. Solak
/tps/
Art Unit 3746
11/04/2022

/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746